                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 05/13/2021

 PEARSON EDUCATION, INC., et al.,
                                                                     21-CV-3486 (RA)
                                 Plaintiffs,
                                                                          ORDER
                          v.

 DOES 1-39,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         This action was filed under seal. As Defendants have now been served, the case no longer

requires sealing. The Clerk of Court is respectfully directed to unseal this case and all documents

that have heretofore been filed in conjunction with it.

         Plaintiff is directed to send a copy of this order to all Defendants.

SO ORDERED.
Dated:      May 13, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
